Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 11/27/2020. In virtue of this communication, claims 1 – 2, 5 – 9, 11 – 15, 17 – 20 are amended.  Claims 1 – 20 are pending in this office action. 
Reasons for Allowance
2.	In view of amended claims, terminal disclaimer approval, and further search, claims 1 – 20 are allowed.
3.	The following is an Examiner’s statement of reasons for allowance: claims 1 – 20 are allowed for the reasons as set forth in the Applicant's response filed on 11/27/2020.
In addition, Ott (7,098,769) teaches an identification system for verifying an authorization to access an object or to use an object, particularly a motor vehicle, comprising a send and receive unit disposed on the object side which transmits an interrogation signal with section-wise modified carrier frequency in modulated form according to a sequence, a mobile encoder which generates a response signal by sending back the received sequence in encrypted and modulated form, and an evaluation unit on the object side which decrypts the response signal and compares it with the interrogation signal with regard to a frequency offset and which determines the distance between encoder and object as a function of the result of the comparison. 
Tsuchiya et al. (8,264,324) teaches a keyless device of a vehicle including an on-vehicle device provided with a plurality of search signal transmitting means that each 
However, the prior art of record fails to disclose singly or in combination to render obvious that in response to detecting opening or closing of a door of the vehicle including the apparatus, activate a signal generating module, corresponding to the opened or closed door, which transmits a signal to be received by the terminal, …, identify the activated signal generating module based on the obtained information; identify a location of the terminal in the vehicle based on the identified activated signal generating modul.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645